Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction Requirement

Claims 1-2, 4, 6, 9-19, and 21-24 are allowable. The restriction requirement set forth in the September 11, 2020 Office Action has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of claim 20 is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

	Claims 1-2, 4, 6, and 9-24 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kenney (WO 2016/044547 A1) teaches a photocurable silicone composition for three-dimensional (3D) printing (abstract), the photocurable silicone composition comprising of:

 an organopolysiloxane (para. {0019]) including an average of at least two silicon-bonded radiation-sensitive groups per molecule, wherein the radiation-sensitive groups include acryloyloxyalkyl groups or acrylate functional groups (para. [0079], [0086], and acrylate functional group in para. [0092]); 

an organopolysiloxane (para. {0019]) compound having an average of at least two silicon-bonded hydrogen atoms per molecule (para. [0079], [0086], silicon hydride group in para.  [0092], and claim 11);

 a polysiloxane (para. {0019]) compound having an average of at least two silicon-bonded ethylenically unsaturated groups per molecule (para. [0079], [0086], alkynyl group in para.  [0092], and claim 11), thereby, Kenney teaching a photocurable composition, wherein the polysiloxane has two reactive aliphatic ethylene groups per molecule (claim 11, (A)). Therefore, Kenney teaches that the composition comprises of organopolysiloxane that has at least two silicon bonded radiation sensitive groups per molecule having acrylate functional group. Additionally, Kenney also teaches that the composition also comprises of two silicon bonded ethylenically bonded unsaturated aliphatic group (alkynyl group), and it would have been obvious to any ordinary artisan that alkynyl group is not a (meth)acrylate. Kenney further teaches the use of free radical photoinitiator (para. [0104]; and a hydrosilylation catalyst (para. [0116], and claim 11) in different compositions.

 Additionally, Lub (WO 2016/134972 A1) teaches to use 400 ppm photo initiator (Ciba irgacure 651), and 0.3 ppm 1,1,3,3-tetramethyl-1,3-divinyldisiloxane, platinum complex (ABCR 1466970) (equivalent to free radical photoinitiator and a hydrosilylation catalyst) in the same composition. The concentration of the platinum hydrosilylation complex was chosen such that solidification of the mixture at 150°C occurred within a few minutes but the mixture was stable for several days at room temperature (page 13, lines 17-26).  However, the applicant argues that as Lub discloses 0.3 ppm (equivalent to 0.00003 %) of a hydrosilylation catalyst. This is outside the range of 0. 001 to 10 weight % based on total weight of hydride containing polysiloxane and vinyl containing polysiloxane in the composition, as required by claim 1. Thus, the applicant argues that based on the disclosure of Lub, a person of ordinary skill in the art would not have had any reason to include a hydrosilylation catalyst in an amount of about 0.001 to about 10 weight % as required by claim 1. Therefore, the argument that Kenney and Lub together fail to teach the compositional requirement is persuasive to the examiner based on the fact that instant claim range is almost two orders of magnitude away from Lub’s teaching.

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 1, especially with the combination of the following limitation:
	
“a hydrosilylation catalyst in an amount of about 0.001 to about 10 weight% based on the total weight of hydride-containing polysiloxane and vinyl-containing polysiloxane in the composition.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742